IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                 November 30, 2005 Session

            SUZANNE KAY BURLEW v. BRAD STEVEN BURLEW

                  Direct Appeal from the Chancery Court for Shelby County
                        No. D 26813-2    Arnold B. Goldin, Chancellor



                    No. W2005-00526-COA-R3-CV - Filed January 5, 2006


The trial court modified the parties’ decree of divorce, changing custody of parties’ minor child from
joint custody to Father, and transferred control of a custodial account from Mother to Father. The
trial court also denied Mother’s petition to set visitation and ordered Mother to have no contact with
child. Mother appeals. We vacate the trial court’s order regarding visitation and the award of
attorney’s fees and remand on these issues. The remainder of the trial court’s judgment is affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Vacated in part;
                            Affirmed in part; and Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and HOLLY M. KIRBY , J., joined.

Darrell D. Blanton, Memphis, Tennessee, for the appellant, Suzanne Kay Burlew.

William W. Dunlap and Melanie R. Dunlap, Memphis, Tennessee, for the appellee, Brad Steven
Burlew.

                                             OPINION

       After protracted litigation, Brad Steven Burlew (Dr. Burlew) and Suzanne Kay Burlew (Ms.
Burlew) were divorced in 1998. Burlew v. Burlew, 40 S.W.3d 465 (Tenn. 2001). They were
awarded joint custody of their minor child, Geoff. The matter currently before this Court arises from
Dr. Burlew’s July 2004 petition to modify the decree of divorce to award him permanent custody,
and Ms. Burlew’s petition to set visitation.

        Dr. Burlew’s petition was precipitated by a fire which occurred at Ms. Burlew’s residence
in May 2004. On May 18, 2004, Dr. Burlew petitioned the trial court to amend the decree of divorce
to grant him temporary custody and full custody and control of custodial accounts for Geoff’s
benefit. In his petition, Dr. Burlew alleged that a fire had been set intentionally at Ms. Burlew’s
residence on the morning of May 15, 2004, and that Ms. Burlew had disappeared after failing to
pick-up Geoff from a friend’s home on the day of the fire. The trial court granted Dr. Burlew’s
petition on the same day.

        On July 9, 2004, Dr. Burlew petitioned for full and permanent custody of Geoff and the
custodial accounts, and petitioned the court to preclude Ms. Burlew from having contact with Geoff.
In his July petition, Mr. Burlew alleged that on May 14, 2004, papers were served on Ms. Burlew
in connection with the complaints of neighbors regarding her lack of upkeep of the residence. Dr.
Burlew alleged the fire on May 15 had been set intentionally, and that the Memphis Fire Department
Arson Squad had been “pursuing this matter.” He alleged that Ms. Burlew’s car was found in her
driveway immediately after the fire and remained there for two days until it disappeared. He further
alleged the car was packed with clothing and other items belonging to Ms. Burlew and Goeff. He
also alleged that Ms. Burlew had taken $5,000 from Geoff’s educational custodial account; that
photographs taken of the residence after the fire depict an “arson fire” and the living conditions
inside the residence prior to the fire; and that prior to the fire Geoff had been communicating to the
previously appointed guardian ad litem that he wanted to live with Dr. Burlew.

        On July 13, 2004, Ms. Burlew petitioned the court to set and establish visitation. In her
petition, Ms. Burlew alleged that she had attempted to visit and have telephone contact with Geoff,
but that Dr. Burlew had refused to allow her any access. The matter was heard in late October and
early November, 2004. During the hearing, Ms. Burlew asserted Fifth Amendment rights in
response to questions concerning the May fire.

        On December 2, 2004, the trial court granted Dr. Burlew permanent custody of Geoff, and
transferred control of all assets belonging to Geoff, including the educational account maintained
by Ms. Burlew, to Dr. Burlew. It further ordered Ms. Burlew to pay back $5,000 to the educational
account (less $653 for taxes paid by her), to pay child support in accordance with the child support
guidelines, and to reimburse Dr. Burlew for attorney’s fees and expenses in the amount of $9,507.
The trial court declined to set visitation, and ordered:


       [t]he Respondent shall not have any contact with the minor child of the parties
       pending further [o]rders of this [c]ourt. The issue of whether to allow such contact
       with the minor child shall not be considered further by this [c]ourt until such time as
       the Respondent has obtained a full psychiatric evaluation and a written report on her
       condition and until such time as she has concluded her matter with the Memphis Fire
       Marshall’s office.

The trial court denied Ms. Burlew’s motion for a new trial or to alter or amend the judgment and Ms.
Burlew filed a timely notice of appeal to this Court. We vacate the trial court’s order on contact and
visitation and attorney’s fees, and remand on these issues. The remainder of the trial court’s
judgment is affirmed.




                                                 -2-
                                          Issues Presented

        Ms. Burlew presents the following issues for our review:

        1.      Whether the trial court erred in denying Mother’s petition to set and establish
                visitation and in ordering “no contact” between Mother and child.

        2.      Whether the trial court erred in going forward on Father’s amended petition
                to change custody with a [hearing] on October 28, 2004, when Father had not
                answered Mother’s discovery requests and there had not been time to
                schedule a motion to compel after receipt of discovery.

        3.      Whether the trial court erred in allowing James Douglas to testify as an expert
                witness.

        4.      Whether the trial court erred in ordering the child’s custodial account at
                Fidelity for which Mother is custodian be changed to the Father as custodian
                without any inquiry into what Father had done with the account for which he
                is custodian, and where Father refused to comply with the discovery requests
                in this matter.

        5.      Whether the trial court erred in ordering Mother to pay Father’s attorney fees
                and court reporter fees.

       Dr. Burlew contends this is a frivolous appeal and requests an award of damages including
attorney’s fees and expenses.

                                         Standard of Review

         We review the trial court's findings of fact de novo with a presumption of correctness. Tenn.
R. App. P. 13(d); Berryhill v. Rhodes, 21 S.W.3d 188, 190 (Tenn. 2000). We may not reverse the
trial court's factual findings unless they are contrary to the preponderance of the evidence. Id. Our
review of the trial court's conclusions on matters of law is de novo with no presumption of
correctness. Bowden v. Ward, 27 S.W.3d 913, 916 (Tenn. 2000). Because it is in the best position
to assess witnesses, we afford the trial court considerable deference on matters of witness credibility.
Wells v. Tennessee Bd. of Regents, 9 S.W.3d 779, 783 (Tenn. 1999). Thus, we will not reverse the
trial court's findings insofar as they are based on issues of witness credibility in the absence of clear
and convincing evidence to the contrary. Sullivan v. Sullivan, 107 S.W.3d 507, 510 (Tenn. Ct.
App.2002). Likewise, we review the trial court's determination of child custody under an abuse of
discretion standard, affording the trial court great deference. Herrera v. Herrera, 944 S.W.2d 379,
385 (Tenn. Ct. App. 1996). The details of visitation arrangements also are within the discretion of
the trial court. Hogue v. Hogue, 147 S.W.3d 245, 251 (Tenn. Ct. App.2004).



                                                  -3-
                                               Analysis

        We first address Ms. Burlew’s assertion that the trial court erred by proceeding with the
hearing on October 28 of Dr. Burlew’s amended petition when Dr. Burlew had not answered all of
Ms. Burlew’s discovery requests. Ms. Burlew contends Dr. Burlew objected to a number of her
requests on relevance grounds, and that the trial court deprived her of her discovery rights by not
requiring Dr. Burlew to fully answer all discovery requests.

        We note, as an initial matter, that trial judges have broad discretion over the discovery
process and over the introduction of evidence at trial. Benton v. Snyder, 825 S.W.2d 409, 416 (Tenn.
1992). We further note that, although Ms. Burlew has attached a copy of her discovery requests and
Dr. Burlew’s responses to her brief, they are not included in the record now before this Court. A
document attached to a brief is not a part of the official record before this Court on appeal. Hunt v.
Shaw, 946 S.W.2d 306, 309 (Tenn. Ct. App.1996). We accordingly presume the trial court did not
abuse its discretion. See In re M.L.D., No. W2004-02695-COA-R3-PT, 2005 WL 1356450, at *3
(Tenn. Ct. App. June 8, 2005) perm. app. denied (Tenn. Sept. 12, 2005).

      We next address Ms. Burlew’s contention that the trial court erred in allowing James Douglas
(Mr. Douglas) to testify as an expert witness. Tennessee Rule of Evidence 702 provides:

                If scientific, technical, or other specialized knowledge will substantially assist
       the trier of fact to understand the evidence or to determine a fact in issue, a witness
       qualified as an expert by knowledge, skill, experience, training or education may
       testify in the form of an opinion or otherwise.

Thus, a witness must be particularly skilled, knowledgeable, or experienced to give expert testimony.
He must possess knowledge about the area or subject about which he testifies that is not generally
within the knowledge or experience of the average person. Otis v. Cambridge Mut. Fire Ins. Co.,
850 S.W.2d 439, 443 (Tenn.1992). In order to give opinion testimony as an expert, the witness must
“have some special as well as practical acquaintance with the immediate line of inquiry.” Id. (quoting
Benson v. Fowler, 306 S.W.2d 49, 63 (Tenn. Ct. App. 1957)(citing Powers v. McKenzie, 16
S.W.559, 562(1891)). As the Otis court observed, “[w]here that line between an expert and a
non-expert should be drawn must, under the varying conditions of cases and their environments,
necessarily be laid down by judex feri[.]” Id. Therefore, the trial court is afforded wide discretion
regarding the qualification of expert witnesses. Id. (holding trial court did not abuse discretion by
allowing retired fire-fighter with 31 years experience to give opinion testimony regarding cause and
origin of fire).

       In this case, Mr. Douglas is a private investigator formerly employed by the Memphis Police
Department for over twenty-seven years. ( R vol II at 85-86) Mr. Douglas testified that for the last
twenty years of his employment with the police department, he was an investigator and major with
the homicide bureau. He further testified that during that time he received continuing education from
the Tennessee Bureau of Investigation, the Federal Bureau of Investigation, the fire marshal’s office,


                                                  -4-
and the forensic center, and that he had investigated numerous deaths where fire was the cause of
death to assist the fire department in determining whether the fire was accidental or deliberately set.
Mr. Douglas testified as to the condition of residence and stated that the fire had approximately eight
points of origin. He further testified that he smelled gasoline in the residence and observed “pour
patterns” where some sort of chemical had been poured in the master bedroom and den. We find no
abuse of discretion in the trial court’s decision to permit Mr. Douglas to testify as an expert witness.

        We turn next to whether the trial court erred in transferring accounts belonging to Geoff to
Dr. Burlew’s custody. Ms. Burlew does not appeal the trial court’s decision to transfer custody of
Geoff to Dr. Burlew. Inasmuch as the educational account belongs to Geoff, we cannot say the trial
court abused its discretion in making Dr. Burlew custodian of Geoff’s assets.

         Ms. Burlew asserts the trial court erred by ordering her to pay Dr. Burlew’s attorney’s fees.
Ms. Burlew contends that no hearing was held on the fees and that, because she did not object to the
transfer of custody of Geoff to Dr. Burlew, the primary issue before the trial court was her petition
to set and establish visitation. She asserts that because the trial court’s decision on visitation should
be remanded, the issue of attorney’s fees likewise should be remanded. Dr. Burlew asserts that
counsel for both parties had agreed that if the trial court awarded attorney’s fees, the parties would
attempt to agree on the amount. He further asserts that counsel agreed that if they could not agree
on an amount, an affidavit would be submitted to the court to determine the proper amount. Dr.
Burlew submits the amount was set forth by the parties’ counsel in the court’s December 2004 order,
and that a hearing was held on the issue of expenses incurred for the expert witness and court
expenses. Neither party, however, cites this Court to any authority as to whether an award of
attorney’s fees was appropriate where this lawsuit primarily concerned the transfer of custodial
accounts and Ms. Burlew’s petition for visitation.

        Under § 36-5-103(c), the prevailing party may recover attorney fees incurred in enforcing a
child support or custody decree or “in regard to any suit or action concerning the adjudication of the
custody or the change of custody of any child.” Tenn. Code Ann. § 36-5-103(c)(2005). The change
of custody of Geoff, however, was not an issue in this lawsuit. Rather, the primary matter before the
trial court was Ms. Burlew’s petition to set visitation. In light of our holding below regarding the
trial court’s order on Ms. Burlew’s petition to set visitation, we vacate the award of attorney’s fees
and remand for further consideration by the trial court consistent with its determination of visitation
on remand.

        As noted, the primary matter before the trial court and before this Court is Ms. Burlew’s
petition to set visitation. The trial court ordered Ms. Burlew to have no contact with Geoff, and
stated that it would refuse to consider the matter until Ms. Burlew had undergone psychiatric
evaluation and concluded the matter with the Fire Marshal’s Office. The trial court failed, however,
to make any findings demonstrating that Geoff would likely be harmed physically or emotionally by
any contact with Ms. Burlew.




                                                  -5-
        This Court recently considered a similar order in In re S.C.H., No. M2003-01382-COA-R3-
CV, 2004 WL 2941151 (Tenn. Ct. App. Dec. 20, 2004) perm. app. denied (Tenn. May 2, 2005). In
that case, Judge Cottrell thoroughly discussed and reaffirmed the public policy of this state, as
expressed by Tennessee Code Annotated § 36-6-301 and reiterated by considerable case law, that
the non-custodial parent be awarded visitation reasonably sufficient to maintain the parent-child
relationship. In re S.C.H., 2004 WL 2941151, at *4-5 (citing Suttles v. Suttles, 748 S.W.2d 427, 429
(Tenn. 1983). The Tennessee Code provides:

        After making an award of custody, the court shall, upon request of the non-custodial
        parent, grant such rights of visitation as will enable the child and the non-custodial
        parent to maintain a parent-child relationship unless the court finds, after a hearing,
        that visitation is likely to endanger the child's physical or emotional health. In
        granting any such rights of visitation, the court shall designate in which parent's
        home each minor child shall reside on given days of the year, including provisions
        for holidays, birthdays of family members, vacations and other special occasions. If
        the court finds that the non-custodial parent has physically or emotionally abused the
        child, the court may require that visitation be supervised or prohibited until such
        abuse has ceased or until there is no reasonable likelihood that such abuse will recur.
        The court may not order the department of children's services to provide supervision
        of visitation pursuant to this section except in cases where the department is the
        petitioner or intervening petitioner in a case in which the custody or guardianship of
        a child is at issue.

Tenn. Code Ann. § 36-6-301(2005).

         The details of custody and visitation with children are within the broad discretion of the trial
judge acting in the child’s best interest. In re S.C.H., 2004 WL 2941151, at * 5 (citing Suttles, 748
S.W.2d at 429). This Court will not substitute its judgment for that of the trial court. Eldridge v.
Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001). Although the least restrictive visitation limits are favored
in order to encourage the parent- relationship, the best interest of the child are the paramount
importance in the determination of visitation. Termination of visitation, which has the practical
effect of terminating the parent-child relationship, must be supported by specific findings that
visitation by the non-custodial parent will result in physical, emotional, or moral harm. Id. at 89.

        Because the trial court made no findings in this case to support a conclusion that Geoff would
be harmed by even supervised visitation with Ms. Burlew, we remand this cause for further
consideration of Ms. Burlew’s petition for visitation. Although we are not insensitive to evidence
in the record that Geoff has expressed a preference to have no contact with Ms. Burlew and do not
suggest that Geoff be forced to visit his mother, this does not demonstrate that Geoff’s best interest
are served by preventing his mother from having any contact, whether supervised, by mail or
telephone or otherwise, with Geoff. Additionally, although the trial court may require Ms. Burlew
to seek a psychiatric evaluation, resolution of the matter with the fire marshal’s office is somewhat
beyond her control. Moreover, even assuming, as Dr. Burlew suggests, that Ms. Burlew deliberately


                                                  -6-
set the fire to her residence, there is nothing in the record to demonstrate a likelihood of harm to
Geoff such that supervised visitation would not be warranted.

                                              Holding

        In light of the foregoing, the judgment of the trial court ordering Ms. Burlew to have no
contact with Geoff is vacated. We remand this matter for further proceedings and findings regarding
Ms. Burlew’s petition for visitation and the award of attorney’s fees. The remainder of the trial
court’s judgment is affirmed. In light of our disposition of this matter, Dr. Burlew’s request for
attorney’s fees and costs on appeal is denied. Costs of this appeal are taxed one-half to the Appellee,
Brad Steven Burlew, and one-half to the Appellant, Suzanne Kay Burlew and her surety, for which
execution may issue if necessary.



                                                       ___________________________________
                                                       DAVID R. FARMER, JUDGE




                                                 -7-